This opinion is subject to administrative correction before final disposition.




                                  Before
                     HOLIFIELD, STEWART, and BAKER
                         Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                      Joseph W. DUDLEY, Jr.
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202200161

                           _________________________

                            Decided: 26 October 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Adam M. King

 Sentence adjudged 10 March 2022 by a general court-martial convened
 at Marine Corps Base Camp Foster, Okinawa, Japan, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment: reduc-
 tion to E-1, confinement for twenty-one months, forfeiture of all pay and
 allowances, and a dishonorable discharge. 1




 1   Appellant was credited with having served 210 days of pretrial confinement.
                 United States v. Dudley, NMCCA No. 202200161
                               Opinion of the Court

                                  For Appellant:
                     Lieutenant Daniel E. Grunert, JAGC, USN

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2